Citation Nr: 1004156	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-03 923	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the Veteran's case 
subsequently was transferred to the Veteran's home RO in 
Atlanta, Georgia.

In October 2009, the Veteran and his representative testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for sleep apnea at this 
time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes making reasonable efforts to help 
the Veteran obtain evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).  Here, the record reflects that 
there may be significant evidence regarding the Veteran's 
claim which has not been obtained.

The Veteran indicated in his substantive appeal on a VA Form 
9 that he had submitted to VA the statement of a fellow 
serviceman attesting to his sleep problems while in service.  
He also testified to having submitted this buddy statement at 
his October 2009 Travel Board hearing.  The evidence of 
record, however, contains no such statement.  A review of the 
claims file reveals that the Veteran never was informed that 
VA had not received the buddy statement.  Because the buddy 
statement may assist the Veteran in substantiating his claim, 
VA is obligated to attempt to obtain and consider it.  On 
remand, attempts should be made to obtain a copy of the 
identified buddy statement either from the Veteran or 
directly from the fellow serviceman.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  A medical examination and/or medical opinion 
is necessary when there is:  (1) competent evidence that the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that he 
suffered an event, injury or disease in service or manifested 
certain diseases during an applicable presumption period; (3) 
an indication the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran reported having trouble sleeping at least three 
nights per week upon separation from service.  Subsequent to 
service, he sought treatment for chronic insomnia and 
nocturnal interrupted sleep.  In October 2003, a VA physician 
diagnosed the Veteran with mild obstructive sleep apnea.  The 
same physician noted in a February 2005 letter that he could 
not "verify and state as a fact that [the Veteran's] 
condition of obstructive sleep apnea is related to Gulf War 
Syndrome although it is probably as likely as not."

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a Compensation and Pension (C&P) 
examination nor solicited a medical opinion regarding his 
claim of entitlement to service connection for sleep apnea.  
In light of the above evidence, the Board finds that VA's 
duty to assist requires that the Veteran receive a medical 
examination and medical opinion for this condition.  The 
Veteran's service treatment records document that he 
experienced difficulty sleeping in service.  He was diagnosed 
with mild obstructive sleep apnea by a VA physician.  The 
same physician has opined that "it is probably as likely as 
not" that the Veteran's sleep disorder is related to his 
service.  However, he did not provide a rationale for this 
opinion.  As such, the Board has evidence of a potential 
nexus between the Veteran's sleep apnea and his service but 
does not have sufficient competent medical evidence to render 
a decision on this aspect of his claim.  A remand therefore 
is necessary to afford the Veteran a VA C&P examination and 
an opinion concerning the etiology of his sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the buddy 
statement of the Veteran's fellow 
serviceman identified in the Veteran's 
substantive appeal on a VA Form 9 and 
during his testimony at his Travel 
Board hearing.  This shall include 
notifying the Veteran that VA did not 
receive the buddy statement and 
requesting that the Veteran either 
submit a copy of the statement or 
provide VA with the fellow serviceman's 
name and mailing address so that a copy 
can be requested directly from the 
fellow serviceman on his behalf.  All 
communications with the Veteran or the 
fellow serviceman undertaken pursuant 
to this paragraph must be documented in 
the claims file.  If no buddy statement 
exists, the claims file should be 
documented accordingly.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any sleep disorder, to 
include mild obstructive sleep apnea, 
found to be present.  The claims file 
should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in an 
examination report.  All indicated 
studies deemed necessary should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the Veteran's reports 
regarding the onset and continuity of 
his sleep problems and describe the 
evidence of all symptomatology.  If a 
sleep disorder is diagnosed, the 
examiner should opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the disorder is related to or had its 
onset during service.  In reaching this 
determination, comment must be made on 
the February 2005 letter from the 
Veteran's VA physician that he cannot 
verify and state for a fact that the 
Veteran's sleep apnea "is related to 
Gulf War Syndrome although it is 
probably as likely as not."  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
evidence identified by the Veteran 
during the course of the remand.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


